Peyton, C. J.:
At the October term, 1868, of the circuit court of Copiah *480county, the plaintiff in error was tried and convicted of the murder of James Magee, and sentenced by the court to be hung, and from this judgment of the court, he prosecutes here this writ of error
The main question presented by the record in this case for our consideration is, wap the corpus delicti sufficiently established by the evidence on the trial in the court below, to justify the conviction of the accused. In order to arrive at a correct conclusion it is necessary to understand in the first instance, what is meant by the terms corpus delicti, or in other words, the body of the offense charged. The corpus delicti is made up of two things: first, certain facts forming its basis; and secondly, the existence of criminal agency as the cause of them. In a case of felonious homicide, it consists of two substantial fundamental facts: 1st. The fact of the death of the decased; and 2d. The fact of the existence of criminal agency as the cause of the death. The first of these constituents is always required to be proved either by direct testimony, or by presumptive evidence of the strongest kind. And the second of these constituents becomes a proper subject of presumptive reasoning upon all the facts and circumstances of the case. A dead body or its remains, having been discovered and identified as that of the person charged to have been killed, and the basis of the corpus delicti being thus fully established, the next step in the process, and the one which serves to complete the proof of that indispensable preliminary fact, is to show that the death has been occasioned by the criminal act or agency of another person. This may always be done by means of circumstantial evidence. All the facts and circumstances of the case may be taken into consideration.
Prominent among the testimony necessarily made use of at this stage of investigation, is that of medical and scientific persons, surgeons, physicians, and chemists, by whom the body or its remains have been inspected and examined, either at the time of their discovery or shortly after. The testimony of these witnesses, as to the appearances observed on such-*481examinations is always of the greatest value, and their opinions as to the causes of such appearances are entitled to much consideration. Facts ascertained by reason of a prisoner’s confession may be taken into consideration in establishing the corpus delicti. But the confession of a party not made in open court, or on examination before a magistrate, but to an individual uncorroborated by circumstances, and without proof aliunde that a crime had been committed, will not justify a conviction. The corpus delicti must be proved beyond a reasonable doubt by evidence other than such extrajudicial confessions. Robinson v. the State, 12 Missouri, 592; and the State v. Scott, 39 Missouri, 424. If there be no evidence that a crime has been committed, it is improper to admit upon the trial, evidence of the confession of the accused. The State v. Laliger, 4 Minnesota, 368.
In the important case of Stringfellow v. the State, 26 Miss., 157 and 165, the authorities upon this subject have been reviewed at considerable length by the court, who came to the conclusion, after great deliberation, that the doctrine which holds that in capital felonies, the prisoner’s confession, when the corpus delicti is not proved by independent testimony, is insufficient for his conviction, best accords with the solid principles of reason, and the caution which should be applied in the admission and estimate of this species of evidence ; and that the extrajudicial confession of a prisoner, without proof aliunde of the commission of a felony, was insufficient to warrant his conviction.
Greenleaf, in the 1st volume, section 217, of his very valuable treatise on evidence, says: “Whether extrajudicial confessions, uncorroborated by other proof of the corpus delicti are of themselves sufficient to found a conviction of the prisoner, has recently been gravely doubted in England. But in the United States the prisoner’s confession, when the corpus delicti is not otherwise proved, has been held insufficient for his conviction, and this opinion best accords with the humanity of the criminal code, and with the great degree of caution applied in receiving and weighing the evidence *482of confessions in other cases, and it seems to be countenanced by approved writers on this branch of the law.” Wills, in his valuable treatise on circumstantial evidence, 39 Law Library, page 88, says : “ It may be doubted whether justice and policy ever sanction conviction where there is no other proof of the corpus delicti than the uncorroborated confession of the party.” And Wharton, in section 683 of the 1st volume of his criminal law, says: “ In this country there is a growing unwillingness to rest convictions on confessions alone.” In Illinois and New York it is held that a naked confession, unattended with circumstances, is not sufficient to sustain a conviction of the accused, unless such confession be judicial or in open court. Bergen v. the People, 17 Illinois, 427, and the People v. Rulloff, 3 Parker’s Cr. R., 401.
We think the well considered case above cited, of String-fellow v. the State, announces the correct doctrine upon the subject of the extrajudicial confessions o,f the accused in capital felonies. We think the doctrine of that case, which holds that in capital felonies the prisoner’s extrajudicial confession when the corpus delicti is not proved by independent testimony, is insufficient to warrant his conviction, is sustained by authority and best accords with the principles of reason, justice, and policy.
In the case at bar, the jury must have founded their verdict upon the confessions of the accused, for independently of those confessions there was no evidence to establish the existence of any criminal agency of the accused in the production of the death of the deceased. Dr, Peets, the only witness who testified that the deceased came to his death by poison, does not implicate the accused in the supposed poisoning of the deceased, nor is there any testimony in the record, aliunde his confessions, that tends to show that the accused had any agency in procuring the death of the deceased; and the prosecution having thus wholly failed to prove the corpus delicti by evidence other than the confessions, the verdict was unsupported by evidence, and the conviction was therefore wrong, and cannot be sustained.
*483But even suppose the corpus delicti had been established, by reference to the testimony it will appear that the prosecution failed to make out such a case as would justify the conviction of the accused.
Dr. Peets, who was the first physician called to the deceased, testified that he thought that he had congestion, either of the brain or stomach, and actually treated the case as one of congestion, but afterward came to the conclusion that he was poisoned, and died from the effects of the narcotic poison of the Jamestown weed or stramonium; stated that similar symptoms in the disease of the heart, and congestion of the brain or stomach would be produced as he found in the case of the deceased, such as cold sweat, cold extremities, loss of the use of the limbs, headache, vomiting and slow, full and intermittent pulse. He further testified that a person in apparent good health, is liable to attacks of disease of the heart and congestion of the brain or stomach as other persons; and that persons dancing in a warm room, or from any uncommon exercise, are liable to such attacks. Many cases reported in which persons were stricken suddenly, as above stated, when dancing; that dilation of the pupil of the eye would occur from congestion or disease of the heart as well as from the effects of narcotic poison. Witness could not state from his professional knowledge that the deceased came to his death from the effects of poison; thought, however, that he was poisoned; said that lelirium and spasms would follow from the effects of narcotic poison, such as Jamestown weed or stamonium.
Pomp Newell testified, on the part of the State, that on the night before James Magee’s death, he had a party and dancing at his house; saw the deceased dance two or three times; the room they danced in was a log house, about sixteen by eighteen feet in size. The house was well lighted by a large pine-knot fire in the fire place, and had no other light; there was a crowd in the room; that the deceased, after he was taken sick, did not seem convulsed or delirious in any way, but lay quiet on the bed as though he was asleep.
*484Dr. Hanslow testified that he was a practicing physician and regular graduate; had had a good deal of experience in the effects of poisons; had heard the testimony of Dr. Peets ; states that persons having congestion of the stomach or brain, and in diseases of the heart where death ensues, would present similar symptoms to those described by Dr. Peets as exhibited by the deceased when he saw him in his last illness. Persons in apparent good health are liable to such attacks; persons dancing in a warm room, or having taken any unusual exercise, are liable to such attacks. Symptoms in congestion of the brain or stomach, would be cold sweat, cold extremeties, loss of the use of limbs, slow, full and intermittent pulse, and dilation of the pupil of the eye. Witness further testified that from the testimony of Dr. Peets, and from all the testimony he had heard, he must say, from his professional knowledge, that it would have been impossible for him to have told what was the matter with the deceased, if he had been present with him. Dr. Purnell was next sworn, who testified substantially the same as Dr. Hanslow did.
Dr. Durr testified that he saw the body of the deceased some nine or ten days after it had been buried, when it was disinterred; that he opened the body and took out the stomach, but made no analysis of its contents; saw no evidence of poison in or about the body or stomach.
The symptoms produced by stramonium are intoxication, delirium, loss of sense, drowsiness, a sort of madness and fury; loss of memory, convulsions, paralysis of the limbs, cold sweats, and excessive thirst and trembling. 2 Beck’s Medical Jurisprudence, 867. And Dr. Peets testifies that delirium and spasms would follow from the effects of narcotic poison, such as Jamestown weed or stramonium.
There is no evidence that the deceased had any of the prominent characteristic symptoms produced by stramonium, such as delirium, spasms, and convulsions. He had, however, other symptoms, which are common to both congestion and narcotic poison. He had been dancing some time in a small, *485crowded room, lighted up by the hot fire produced by pine knots, which must necessarily have made the room quite warm and disagreeable. Under such circumstances, the physicians, Peets, Hanslow, and Purnell, agree that he might have been suddenly stricken down by congestion, for which he was treated by Peets, when first called in to attend him, and the symptoms of which disease, the said physicians all agree that he had. And from all the evidence in the cause, we are led to infer that the disease first changed its character from congestion to poison, from the confessions of the accused, which from the atrocious nature of the crime of poison, was well calculated to excite in the public mind a feeling of just indignation, and a desire to ferret out and punish the guilty agent. And in this connection, it may not be improper here to observe, that circumstantial evidence ought to be acted on with great caution, especially where an anxiety is naturally felt for the detection of great crimes. This anxiety often leads witnesses to mistake or exaggerate facts, and juries to draw rash inferences. Not unfrequently a presumption is formed from circumstances which would not have been noticed as a ground of crimination but for the accusation itself, and in this instance, the confessions.
From the evidence of the medical witnesses, it was just as reasonable to suppose that the deceased came to his death from natural causes as from the effect of poison. As we have seen, he had all the symptoms, and may have died of congestion of the brain or stomach. And if so, the conviction even upon this ground, is of more than doubtful propriety, and cannot be sustained upon any principle of humanity or of sound law. For it is the exclusion of every other reasonable hypothesis than that of the guilt of the accused, that invests mere circumstances with the force of proof.
For the reasons herein stated, the judgment of the court below must be reversed and the cause remanded.